DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 1/10/2022 which is “OK TO ENTER”.
Claims 11-14, 16-24 and 26-30 are pending. Claims 1-10, 15, 25 and 31 are cancelled. Claims 11 and 24 are currently amended (incorporating limitations of cancelled claims 15 and 31, respectively).  Claims 11 and 24 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 1/10/2022, with respect to Prior Art Rejections, as indicated in line numbers 1-3 of the office action mailed 11/8/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claims 11 and 24 are allowed as noted below in the section “Allowable Subject Matter”.
Allowable Subject Matter
Claims 11-14, 16-24 and 26-30 are allowed.
Regarding independent claim 11, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 15 as previously indicated in line number 4 of the office action mailed on 11/8/2021.
Claims 12-14 and 16-23 are allowed as being dependent on allowed claim 11.
Regarding independent claim 24, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 31 as previously indicated in line number 4 of the office action mailed on 11/8/2021.
Claims 26-30 are allowed as being dependent on allowed claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY C CHANG/
Primary Examiner, Art Unit 2895